A Detailed Overview of the AFL-CIO Housing Investment Trust: ITS FIXED-INCOME STRATEGY AND FUND PERFORMANCE Fall 2013 The HIT Advantage The AFL-CIO Housing Investment Trust (HIT) has a record of nearly 50 years of success in generating competitive returns for pension funds while also providing the vital collateral benefits of union jobs and affordable housing for working people and their communities. The HIT is a $4.6 billion investment grade fixed-income mutual fund1 that specializes in the highest credit quality multifamily mortgage-backed securities.This focus provides pension plans with an investment that is low credit risk, a source of attractive current income, and also liquid. Approximately 88% of the HIT’s investments are insured, guaranteed, or issued by the U.S. government, its agencies, or government-sponsored enterprises.The HIT is well-suited in this economic climate to meet the major investment needs of pension plans with union member beneficiaries because: (1) The HIT is an option with a strong performance record, providing higher income, a superior credit profile, and similar levels of interest rate risk compared to the benchmark; (2) The HIT’s focus on high credit quality multifamily securities should make it a lower credit risk investment than many other fixed-income vehicles; (3) This focus on high credit quality together with its lack of corporate bonds can make ita better source of diversification than other fixed-income investments that include corporate bonds, whose performance tends to be more highly correlated with equities; (4) The HIT directly sources multifamily and healthcare construction-related investments that have higher yields than investments of similar duration and credit quality. These investments contribute to the HIT’s competitive returns while also creating family-supporting union jobs and affordable housing; and (5) The HIT’s current investment strategy seeks to take advantage of higher rates and wider spreads between U.S. Treasuries and the multifamily securities in which the HIT specializes. The HIT will continue to invest in and overweight multifamily mortgage-backed securities that should enhance the value of the portfolio.The HIT, as a fund with capital and patience, is prepared to pursue this strategy because it has a large and diverse pipeline of investment opportunities that offer a variety of multifamily debt structures. The HIT’s current investment strategy seeks to take advantage of higher rates and wider spreads between U.S. Treasuries and the multifamily securities in which the HIT specializes.The HIT will continue to invest in and overweight multifamily securities that should enhance the value of the portfolio. 1 An open-end investment company registered under the Investment Company Act of 1940 and regulated under federal securities laws administered by the Securities and Exchange Commission. 1 The HIT: Diversification and Capital Preservation The HIT has provided less volatility than – as well as diversification from – equities, real estate, and other asset classes.This comparative advantage is shown below for the period from June 30, 2008, through June 30, 2013.The HIT does not hold corporate bonds and can provide greater diversification from equities than fixed-income funds that include such bonds.Despite the lack of exposure to corporate bonds, the HIT’s returns are highly correlated with its benchmark, the Barclays Capital Aggregate Bond Index (Barclays Aggregate). (See page 7 for more information on the HIT’s performance and page 9 for more on the correlation with the Barclays Aggregate.) The capital preservation inherent in the HIT’s high credit quality investments and its competitive returns make the HIT a complement to riskier investments. Comparative Change in Value of Investments June 2008100 2 The HIT: Contributing to Communities while Generating Competitive Returns In addition to producing competitive returns and desirable diversification benefits for its investors, the HIT creates family-supporting union construction jobs, increases the supply of multifamily housing, and promotes economic development in communities across the country.Unlike most fixed-income investment vehicles, the HIT directly helps to create assets in our communities by financing job-generating construction of multifamily developments and healthcare facilities.2 The HIT has successfully worked with cities and states to support their development priorities, including affordable housing for low-income families and workforce housing that is affordable to middle-income wage-earners. The HIT’s strategy is built on a cycle of sustainable investment, which begins when union pension plans invest capital in the HIT. This pension capital allows the HIT to finance multifamily development projects by purchasing government/agency multifamily construction-related securities. The securities help provide pension plan investors with competitive returns, while the projects create union construction jobs. As workers at the projects earn income, pension plan contributions increase. The pension plans then have more capital to invest in the HIT and the cycle continues. The HIT established its Construction Jobs Initiative with support from AFL-CIO leadership in 2009 as a response to the unemployment crisis. Workers’ pension capital invested through the HIT’s Construction Jobs Initiative has put thousands of union members back to work on projects that are building affordable housing and promoting economic growth. Through September 30, 2013, the HIT has committed $1.5 billion to job-generating investments under this initiative – investments that are attractive additions to the 2 The HIT requires that all new construction and substantial rehabilitation investments be constructed with 100% union labor. 3 portfolio and are expected to generate additional income for HIT participants as projects are funded during the construction period. Together with projects receiving support from the HIT’s subsidiary, Building America CDE, Inc., the Construction Jobs Initiative to date has generated over 17,700 union construction jobs by financing 62 projects in 30 cities, representing over $4.3 billion of development activity.The HIT and Building America have strong pipelines that should allow them to finance more job-generating projects in the months ahead. Together they are working to reach a goal of 25,000 union construction jobs by the end of 2015. Capital contributions from investors permit the HIT to purchase securities which aid in the pursuit of its goal of providing competitive returns coupled with union construction jobs, affordable housing, and community development. Since Building America was established as a subsidiary of the HIT in 2010, it has broadened the HIT’s ability to support job-generating projects in low-income communities.Building America utilizes New Markets Tax Credits (NMTCs) to attract investors and enhance the financial viability of mixed-use developments and healthcare facilities in underserved neighborhoods.Building America has been allocated $85 million in NMTCs and has provided $77.3 million in NMTCs for 10 projects to date, including one that the HIT also helped finance. HIT and Building America Projects (Historical Totals, Inception through September 30, 2013) HIT Financing Commitments $6,883 million Building America Investment of NMTCs $77.3 million Total Development Value $11,757.8 million Union Construction Jobs Units of Housing/Beds Affordable Units 4 The HIT Difference The investment strategy and core competency of the AFL-CIO Housing Investment Trust differentiate it from other core fixed-income investments and are responsible for its competitive advantage.In today’s changing investment environment, the HIT’s strategy continues to draw on these strengths. The HIT stands out among fixed-income investments because it has the internal capability to source multifamily mortgage investments directly. Its ability to customize construction financing for developers and sponsors allows it to invest in assets that offer relative value opportunities. Investment Strategy The HIT’s investment strategy is to construct and manage a portfolio with higher yield, higher credit quality, and similar interest rate risk compared to its benchmark, the Barclays Aggregate. The HIT specializes in government and agency issued, guaranteed, or insured multifamily3 mortgage-backed securities (MBS) that have call/prepayment protection, and it directly sources the construction-related multifamily MBS in which it invests. It substitutes multifamily MBS for corporate securities as well as some of the Treasury and agency debt in the Barclays Aggregate.Since government/agency permanent multifamily MBS generally offer higher yields than securities with similar credit and interest rate risk, and construction-related MBS provide even higher yields, the HIT’s portfolio is designed to offer superior risk-adjusted returns relative to the benchmark.The result has been a consistent income advantage that contributes positively to the HIT’s performance. The HIT strategy takes advantage of inefficiencies in the market for financing multifamily projects.The HIT’s ability to customize construction financing for developers, including financing insured by the Federal Housing Administration (FHA), Fannie Mae, Freddie Mac, and housing finance agencies, allows it to invest in assets that offer relative value opportunities. Core Competency The HIT stands out among fixed-income investments because it has the internal capability to source multifamily mortgage investments directly from developers, housing finance agencies, mortgage bankers, and others,as well as the ability to provide technical expertise to assist them in completing complex transactions. The HIT has internal expertise in trading, structuring, and negotiating terms for multifamily investments to maximize their value for the portfolio.These investments contribute to the HIT’s track record over time of successfully generating alpha versus the Barclays Aggregate. 3 The HIT focuses on government insured/guaranteed multifamily housing but also funds government insured/guaranteed healthcare facilities, including hospitals, nursing facilities, and rehabilitation centers. 5 The HIT’s Multifamily Investment Division, comprised of 11 professionals, works to identify multifamily construction, substantial rehabilitation, and preservation projects suitable for investment.These professionals use their extensive relationships with developers, mortgage bankers, housing finance agencies, state and local officials, as well as staff at FHA, Fannie Mae, and Freddie Mac, to identify and evaluate a large number of investment transactions and achieve a high capture rate of secure and competitive investments.The HIT’s Portfolio Management Group, consisting of four investment professionals, is responsible for negotiating pricing for all of the HIT’s investments and for managing the HIT’s commingled portfolio. Multifamily Ginnie Mae construction/permanent securities offer very attractive yield spreads to Treasuries and to permanent Ginnie Mae securities. Multifamily Ginnie Mae construction/permanent securities offer attractive yield spreads to Treasuries and to permanent Ginnie Mae Securities, as shown in the graph below.By investing in these securities, the HIT is not only generating income for participants, but also generating much-needed union construction jobs.The HIT’s expertise in FHA programs, in particular, can be valuable to market participants. With more than four decades of experience with FHA programs, the HIT is well-positioned to finance FHA transactions that meet its investment criteria and generate union construction jobs and affordable housing.The FHA loans purchased by the HIT typically are wrapped by Ginnie Mae so that 100% of the principal and interest are guaranteed by the U.S. government.Over the past five years, the HIT has experienced only one default resulting in the loss of principal and interest totaling $82,897, for a loss rate of 0.002% of average net assets. Source: HIT and Securities Dealers The HIT also sources investments with housing finance agencies (HFAs), which have become a growing source of its portfolio investments.Currently the HIT is both building on long-term HFA relationships in areas such as Massachusetts and New York City, and crafting new relationships with agencies that have recently returned to funding multifamily housing construction and rehabilitation.HFAs offer a number of attractive investment opportunities including bonds issued as general obligations of the HFA and those backed by risk-share agreements with the Federal Housing Administration.Working with HFAs to design financing at an early stage can meet the needs of both the HIT and the sponsor. 6 Portfolio Performance While the investment grade fixed-income sector as represented by the Barclays Aggregate has produced positive returns since the late 1970s, the large and rapid increase in Treasury rates this year has caused negative returns, which could make this year only the third in the last 36 with negative fixed-income returns. The HIT itself has outperformed the benchmark on a gross basis for each of the last 20 calendar years, including 1994 and 1999, when the benchmark and the HIT showed negative returns as Treasury rates rose significantly. Interest rates continued to increase for much of the third quarter of 2013 on concerns that the Federal Reserve would begin tapering its bond purchase program sooner than anticipated. Some of that rate increase was moderated after the Federal Reserve’s Federal Open Market Committee did not begin tapering at its mid-September meeting. Large movements in rates in a relatively short period caused spreads to widen on most non-Treasury assets, but spreads widened more on government/agency multifamily MBS that are the HIT’s focus as the demand dynamics changed in the sector. Quantitative Easing and higher capital requirements following banking reform had created strong demand from investors and dealers for government-insured fixed-income securities, causing multifamily spreads to tighten over the past few years.However, as rates rose rapidly in the second and third quarters, investors and dealers realized that their prepayment assumptions were incorrect and that prepayments on recently originated low coupon loans were likely to be slow and the securities much longer duration than anticipated. Many dealers that once competed for market share were left holding large amounts of less desirable low coupon FHA multifamily loans, leading to wider spreads. These wider spreads caused the HIT to underperform the benchmark during the third quarter. The HIT’s slightly short duration position, which it has maintained in the extremely low rate environment of the past several years, mitigated the impact of widening spreads.Further, the HIT’s portfolio continued to generate higher income than the benchmark.For the third quarter, year-to-date, 1-, 3-, 5-, and 10-year periods ending September 30, the HIT’s performance relative to the benchmark on a gross basis was -32, -26, -26, 23, 14, and 39 basis points, respectively. The performance data quoted represents past performance and is no guarantee of future results. Investment results and principal value will fluctuate so that units in the HIT, when redeemed, may be worth more or less than the original cost. The HIT’s current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end is available from the HIT’s website at www.aflcio-hit.com. Gross performance figures do not reflect the deduction of HIT expenses. Net performance figures reflect the deduction of HIT expenses and are the performance figures investors experience in the HIT.Information about HIT expenses can be found on page 1 of the HIT’s current prospectus. Periods over one year are annualized. 7 This is a good time for pension plans to consider investing in the HIT.With continuing volatility in many asset classes, value can be found in high credit quality fixed-income investmentsthat offer attractive yield spreads to Treasuries. The HIT’s portfolio has a very low exposure to principal loss due to credit risk, so loss in value due to rising rates should be recovered as the HIT generates higher income going forward in a higher rate environment. Because it has a large multifamily pipeline under review, the HIT is well positioned to acquire additional construction-related securities that offer the benefit of higher income generation. Portfolio Construction and Composition The HIT’s stated investment guideline is to target the effective duration of its portfolio generally within the range of plus or minus one-half year of the effective duration of the Barclays Aggregate. The HIT portfolio’s effective duration is managed daily relative to the Barclays Aggregate using BondEdge software. The Portfolio Management Group acts upon any perceived risk differentials, as needed, to purchase or sell securities to adjust the duration gap. They also monitor the allocation to various sectors compared to the Barclays Aggregate and may modify allocations by purchasing or selling securities.The percentage of single family (SF) agency MBS in the HIT’s portfolio is typically similar to that in the Barclays Aggregate. However, the HIT may underweight or overweight these MBS based on relative value opportunities.The HIT’s multifamily (MF) MBS allocation typically ranges from 60% to 70% of the portfolio. Restrictions on the portfolio’s holdings of various securities can be found in the HIT’s prospectus. The HIT does not use derivatives or leverage through borrowing. The composition of the HIT’s portfolio shown below as of September 30, 2013, demonstrates its high credit quality and specialization in multifamily MBS (based on total investments including unfunded commitments). Relative value is the most important consideration when the HIT decides whether to buy or sell a specific security. Characteristics considered include price, yield, duration, convexity, option adjusted spread (OAS), seasoning, issuer, servicer, geographic location, call/prepayment protection, as well as liquidity. 8 Higher Income, Superior Credit Quality versus the Barclays Aggregate The HIT’s superior portfolio fundamentals, which have the potential to offer higher income, higher credit quality, and similar interest rate risk compared to the benchmark, position it well for the future. Risk Comparison: HIT Portfolio vs. Barclays Capital Aggregate Bond Index September 30, 2013 HIT Barclays HIT Barclays Superior Credit Profile Similar Interest Rate Risk U.S. Government/Agency & AAA
